    Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 1 of 18. PageID #: 227



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO


FEDERAL TRADE COMMISSION            )     CASE NO.      5:19-mc-00021
                                    )
                 Petitioner,        )     JUDGE SARA LIOI
                                    )     Magistrate Judge George J. Limbert
                                    )
           v.                       )
                                    )
FULLY ACCOUNTABLE, LLC              )
and SARAH SCAVA                     )
                Respondents.        )
                                    )



                RESPONDENTS’ JOINT MEMORANDUM OF LAW
                   IN OPPOSITION TO THE FTC’S PETITION
                TO ENFORCE CIVIL INVESTIGATIVE DEMANDS
       Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 2 of 18. PageID #: 228



                                   Table of Contents

Table of Contents…………………………………………………………………………………..i

Table of Authorities…………………………………………………………………………….…ii

 I.     Preliminary Statement…………………………………………………………..…………1

 II.    Factual Background……………………………………………………………………….3

III.    Legal Argument……………………………………………………...……………………5

           A. Specifications within the 2018 CIDs are not Reasonably Relevant to
              the Subject of the Investigation……………………………………………………7

              Specifications 3 through 7 of the 2018 CID to Fully Accountable………………..8

              Specifications 3 through 13 of the 2018 CID to Sarah Scava………..…………..10

           B. Specifications in the 2018 CIDs seek information already in the FTC’s
              Possession……………………………………………………………….……….11

              Specifications 1, 2, and 3 in the 2018 CID to Fully Accountable and
              Specifications 1 and 2 in the 2018 CID to Sarah Scava…………………………11

           C. The 2018 CIDs are Unduly Burdensome………………………………………..12

           D. Sarah Scava Exhausted Administrative Remedies and is Entitled to
              Object to the CID………………………………………………………………...13

IV.     Conclusion……………………………………………………………………………….14




                                           i
        Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 3 of 18. PageID #: 229



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Blue Cross & Blue Shield v. Klein,
   1997 U.S. App. LEXIS 17753 (6th Cir. July 11, 1997) .............................................................9

In re Civil Investigative Demand 15-439
    2016 U.S. Dist. LEXIS 107229 (W.D. Va. Aug. 12, 2016).................................................6, 12

FEC v. Comm. to Elect Lyndon La Rouche,
  613 F.2d 849 (D.C. Cir. 1979) ...................................................................................................6

FTC v. Bisaro,
  757 F. Supp. 2d 1 (D.D.C. 2010) .............................................................................................11

FTC v. Invention Submission Corp.,
  296 U.S. App. D.C. 124, 965 F.2d 1086 (1992) ....................................................................8, 9

FTC v. Mt. Olympus Fin., L.L.C.,
  2000 U.S. App. LEXIS 6915 (10th Cir. Apr. 17, 2000) ..................................................6, 7, 10

FTC v. O’Connell Assocs., Inc.,
  828 F. Supp. 165 (E.D.N.Y. 1993) ..........................................................................................13

FTC v. Tracers Info. Specialists, Inc.,
  No. 2016 U.S. Dist. LEXIS 96048 (M.D. Fla. June 10, 2016) ................................................13

United States v. Anthem, Inc.,
   2018 U.S. Dist. LEXIS 194460 (S.D.N.Y. Nov. 13, 2018) .....................................................12

United States v. Morton Salt Co.,
   338 U.S. 632 (1950) .....................................................................................................5, 6, 7, 11

United States v. Powell,
   379 U.S. 48 (1964) ...............................................................................................................6, 11

Statutes

15 USC § 45(a) ................................................................................................................................1

16 CFR § 2.7 (h) ............................................................................................................................11

FRCP 30(b)(6) ...............................................................................................................................11

Federal Trade Commission Act Sections 5 and 12, 15 USC §§45 and 52 ......................................3


                                                                       ii
         Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 4 of 18. PageID #: 230



          Respondents, by and through undersigned counsel, jointly oppose the Federal Trade

Commission’s Petition to Enforce Civil Investigative Demands.

    I.       PRELIMINARY STATEMENT

          The Federal Trade Commission (“FTC” or “Petitioner”) seeks enforcement of the

September 10, 2018 Civil Investigative Demands (“CIDs”) that it issued to Respondent Fully

Accountable, LLC. and to Respondent Sarah Scava, Fully Accountable’s former employee. It is

important to note at the outset that the September 10, 2018 CIDs were not issued in furtherance

of an investigation into deceptive or unfair trade practices under 15 USC §§ 45(a) and 52.

Rather, they were issued -- as the FTC largely concedes -- to “explore” the extent to which Fully

Accountable complied with the Court’s August 13, 2018 Order compelling Fully Accountable to

respond to a September 21, 2017 CID.1

          After Fully Accountable provided documents and materials in compliance with the

Court’s August 13, 2018 Order, the FTC filed status reports regarding Fully Accountable’s

production.2 In those status reports, the FTC indicated it believed Fully Accountable’s

production was deficient. The FTC did not, however, identify the purported deficiencies nor did

the FTC contact Fully Accountable to discuss the purported deficiencies. Rather, on September

10, 2018, the FTC issued a second CID to Fully Accountable and an initial CID to its former

employee, Sarah Scava.3 In the Senturia Declaration annexed to the FTC’s Petition sub judice,

the FTC sets forth the purported deficiencies in Fully Accountable’s response to the 2017 CID.4

But, a plain review of these purported deficiencies reveals that the FTC received fulsome




1
  Dkt. 1-3, ¶ 15; Dkt. 1-1, p. 7; Dkt. 1-8, p. 4 of 6.
2
  Dkt. 1-3, ¶ 13, Dkt. 1-8, p. 4 of 6.
3
  Dkt. 1-4; Dkt. 1-5.
4
  Dkt. 1-3, ¶ 14
                                                    1
      Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 5 of 18. PageID #: 231



responses to the 2017 CID and that the FTC is merely taking issue with some of the earlier

responses having been refined or supplemented after the Court’s August 13, 2018 Order.

       While the FTC is now arguing5 that the September 10, 2018 CIDs were issued for the

dual purpose of exploring compliance with the Court’s Order and of continuing the investigation

that prompted it to issue the September 21, 2017 CID, this position is belied by a plain review of

the 2018 CIDs.6 Indeed, the 2018 CIDs show that the FTC seeks information that the FTC either

already has (due to Fully Accountable’s compliance with the 2017 CID) or information that is

not otherwise reasonably relevant to the underlying investigation.

       Additionally, in evaluating whether to enforce the 2018 CIDs and in determining whether

the 2018 CIDs impose an undue or unnecessary burden on Respondents, the nature and status of

the underlying investigation should be considered. Here, a) Fully Accountable has already

provided voluminous documents to the FTC; b) upon information and belief, the FTC is in the

process of settling with some or all of the Group A entities; and c) the Group B entities are

defunct or, in any event, have been non-operational since approximately 2016. Against this

backdrop, and in keeping with the FTC’s 2017 process-reform initiatives and its pledge to

“improve transparency in investigations,”7 the FTC should, at a minimum, explain whether the

underlying investigation is actually ongoing or whether the FTC is merely harassing (and

attempting to “make an example of”) Fully Accountable and, by extension, Sarah Scava, for

challenging the FTC in connection with issuance of the 2017 CID.8




5
  Dkt. 1-1, p. 7
6
  Dkt. 1-4; Dkt. 1-5.
7
  See https://www.ftc.gov/news-events/press-releases/2017/07/acting-ftc-chairman-ohlhausen-
announces-internal-process-reforms
8
  Indeed, on March 6, 2019, FTC attorney Burke Kappler authored and posted an online article
entitled “The FTC takes its subpoenas and CIDs seriously – and you should, too.” In that article,
                                                 2
      Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 6 of 18. PageID #: 232



         The FTC’s CID authority is not limitless. Where information sought by way of a CID is

neither relevant to an underlying investigation nor reasonable and where the information sought

is already in the FTC’s possession, the CID must be quashed. For these reasons, and as set forth

in greater detail below (and in Fully Accountable’s Petition to Quash and Limit9), the court

should deny the FTC’s Petition to Enforce Civil Investigative Demands.

   II.      FACTUAL BACKGROUND

         The FTC issued a CID to Fully Accountable on September 21, 2017. That 2017 CID

indicated that the “Subject of Investigation” included:

                Whether Fully Accountable, the Group A Entities, or the Group B Entities, each
                as defined herein, and related entities and individuals, have made or participated
                in making, in any respect, false, misleading, or unsubstantiated representations in
                connection with the marketing of consumer products, in violation of Sections 5
                and 12 of the Federal Trade Commission Act (“FTC Act”), 15 USC §§45 and 52,
                or have engaged in deceptive or unfair acts or practices by charging or
                participating in the charging, in any respect, for consumer products without
                consumers’ authorization, in violation of Section 5 of the FTC Act, and whether
                Commission action to obtain monetary relief would be in the public interest. See
                also attached resolutions.10

The “attached resolutions” referenced in the “Subject of Investigation” include resolutions from

2009 and 2013, which pre-date Fully Accountable’s existence by 5 years and 1 year,

respectively. The third resolution is from 2016 and generically refers to, among other things,

deceptive or unfair practices involving internet-related goods and services. The 2017 CID

contained 11 Interrogatories (many of which have multiple subparts) and approximately 40

separate document requests.11




Mr. Kappler makes reference to Fully Accountable. See https://www.ftc.gov/news-
events/blogs/competition-matters/2019/03/ftc-takes-its-subpoenas-cids-seriously-you-should-too
9
  See Docket Number 21 in the related case listed under docket number 5:18-mc-00054-SL.
10
   Exhibit 1, September 2017 CID issued to Fully Accountable.
11
   Id.
                                                 3
      Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 7 of 18. PageID #: 233



       The FTC petitioned this Court to enforce the 2017 CID on or around June 6, 2018. Fully

Accountable ultimately consented to compliance with the CID, and that consent was formalized

by the Court on or about August 13, 2018 by way of an Order.12 Thereafter, Fully Accountable

complied with the CID and produced responses to Interrogatories and Document Requests.13

        Following Fully Accountable providing documents and responses in compliance with

the Court’s August 13, 2018 Order, the FTC filed status reports regarding Fully Accountable’s

compliance. The FTC indicated that it believed Fully Accountable’s production was deficient.

The FTC did not, however, identify the purported deficiencies. Nor did the FTC contact Fully

Accountable to discuss what the FTC believed to be deficient. Instead, on September 10, 2018,

the FTC issued additional CIDs to Fully Accountable and to its former employee, Sarah Scava. 14

        The 2018 CID to Fully Accountable sets forth the same “Subject of Investigation” as the

2017 CID and cites the same general 2009, 2013, and 2016 resolutions. The 2018 CID calls for

deposition testimony as to 7 topics, including:

           1.   All of the Company’s responses to the Interrogatories set forth in the CID issued
                September 21, 2017.
           2.   All documents produced by the Company in response to the CID issued
                September 21, 2017.
           3.   All efforts made by the Company to locate information responsive to the CID
                issued September 21, 2017, including the identities of all individuals involved in
                those efforts.
           4.   All efforts made by the Company to prevent the destruction of documents that
                are in any way relevant to the investigation, as instructed in the CID issued
                September 21, 2017.



12
   Exhibit 2, August 2018 Order.
13
   Exhibit 3, September 21, 2018 Status Report from the FTC (“Fully Accountable made a
production to the FTC on August 18, 2018 and separately provided a certificate of compliance
dated August 23, 2018. FTC staff is still reviewing this production but does not agree at this time
that Fully Accountable has complied in full. In the meantime, FTC staff has undertaken
additional investigational steps to assess the completeness of the production and to move the
matter forward generally.”)
14
   Id.
                                                  4
        Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 8 of 18. PageID #: 234



             5.       The Company’s information or records management systems, systems for
                      electronically stored information, and any other issues relevant to compliance
                      with the CID issued September 21, 2017.
             6.       All relationships between the Company and Elevated Health, LLC.
             7.       All relationships between the Company and Sarah Scava.15

The 2018 CID to Sarah Scava sets forth the same “Subject of Investigation” and cites the same

general 2009, 2013, and 2016 resolutions. The 2018 CID to Sarah Scava calls for deposition

testimony as to 13 topics, including:

                 1.  You employment or other relationship with Fully Accountable, including all
                     titles Fully Accountable gave you or that you used, and your compensation.
                 2. Work that you performed for Fully Accountable and its clients, including any
                     work that you performed for any of the Group A Entities or Group B Entities.
                 3. The formation of Elevated Health.
                 4. The business of Elevated Health, including but not limited to, Elevated Health’s
                     business model and business practices, all sources of revenue and investment,
                     and the disposition of funds.
                 5. Your role or roles with Elevated Health, and all income you received from
                     Elevated Health.
                 6. Any other person’s role or roles in connection with Elevated Health, including
                     but not limited to Rachel Scava’s role or roles in connection with Elevated
                     Health.
                 7. All relationships between Elevated Health and Fully Accountable.
                 8. All relationships between Elevated Health and any of the Group A Entities or
                     Group B Entities.
                 9. All relationships between Elevated Health and any of the following entities:
                 a. Scava Holdings, LLC.
                 b. CMG Tax & Consulting, LLC.
                 c. VEF International Inc.
                 d. TCWT Holdings, LLC.
                 10. All relationships between Elevated Health and any entity you know or
                     understand to be connected directly or indirectly, with you, Rachel Scava,
                     Christopher M. Giorgio, or Vincent Fisher.
                 11. Work that you performed for any of the Group A Entities or Group B Entities
                     outside of the scope of your employment (or other relationship) with Fully
                     Accountable, and all income you received from any of those entities.
                 12. Work that you performed for any of the following entities, and all income you
                     received from any of them:
                 a. Scava Holdings, LLC.
                 b. CMG Tax & Consulting, LLC.
                 c. VEF International Inc.


15
     Dkt. 1-4.
                                                      5
       Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 9 of 18. PageID #: 235



                d. TCWT Holdings, LLC.
                13. Work that you performed, directly or indirectly, for any entity you understand to
                    be connected directly or indirectly, with Rachel Scava, Christopher M. Giorgio,
                    or Vincent Fisher, outside of the scope of your employment (or other
                    relationship) with Fully Accountable, and all income you received from any
                    such entities.16

            On or about October 3, 2018, Fully Accountable timely filed a Petition to Quash or Limit

the CID before the Federal Trade Commission.17 On or about November 19, 2018, the Federal

Trade Commission issued an Order Denying the Petition to Quash or Limit.18 Similarly, on or

about October 3, 2018, a Petition to Quash or Limit the CID directed to Sarah Scava was timely

filed.19 On or about November 19, 2018, the Federal Trade Commission issued an Order

Denying the Petition to Quash or Limit with respect to the CID directed to Sarah Scava.20

     III.      LEGAL ARGUMENT

            The standard for determining whether a CID should be quashed or limited was adopted

by the United States Supreme Court in United States v. Morton Salt Co., 338 U.S. 632 (1950).

There, the Court enforced an FTC cease and desist order, which included a requirement that a

corporation file reports with the FTC demonstrating its continued compliance with the cease and

desist order. Id. at 634-636. The Court recognized that "a governmental investigation into

corporate matters may be of such a sweeping nature and so unrelated to the matter properly

under inquiry as to exceed the investigatory power." Id. at 652. Accordingly, the Court

instructed that agency subpoenas or CIDs should not be enforced if it is determined that they

demand information that is: (a) not "within the authority of the agency," (b) "too indefinite," or




16
   Dkt. 1-5.
17
   Dkt. 1-6.
18
   Dkt. 1-8.
19
   Dkt. 1-7.
20
   Dkt. 1-8.
                                                   6
     Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 10 of 18. PageID #: 236



(c) not “reasonably relevant to the inquiry." Id. Notably, in FTC v. Mt. Olympus Fin., L.L.C.,

2000 U.S. App. LEXIS 6915 (10th Cir. Apr. 17, 2000), the court enforced an FTC CID because,

as it explained, "the documents requested were reasonably relevant to" the FTC's inquiry given

that they were "clearly relevant to the investigation" and "could confirm or disprove specific

allegations of wrongdoing" by the company being investigated.

       Moreover, in United States v. Powell, 379 U.S. 48, 57-58 (1964), the United States

Supreme Court held that in order for an agency to obtain enforcement of compulsory process, the

information must “not already be within the agency’s possession.” Even if the FTC is able to

satisfy this burden, enforcement of a CID may nevertheless be denied where the recipient of

agency process demonstrates that enforcement would amount to abuse of the court’s process, for

example “if the summons had been issued for an improper purpose, such as to harass the

[recipient of the summons] or to put pressure on him to settle a collateral dispute, or for any

other purpose reflecting on the good faith of the particular investigation.” Powell, 379 U.S. at 58

(emphasis added); accord, FEC v. Comm. to Elect Lyndon La Rouche, 613 F.2d 849, 864 (D.C.

Cir. 1979). Additionally, an administrative subpoena or CID will not be enforced where it is

shown to be unduly burdensome. In re Civil Investigative Demand 15-439 2016 U.S. Dist.

LEXIS 107229 (W.D. Va. Aug. 12, 2016).

       As set forth below, the 2018 CIDs issued to Respondents run afoul of these standards.

   A. Specifications within the 2018 CIDs are not Reasonably Relevant to the Subject of

       the Investigation

       In the case at bar, the 2018 CIDs issued to Fully Accountable and its former employee

Sarah Scava are not reasonably relevant to the inquiry at hand and, even if respondents fully

complied with the 2018 CIDs, compliance would neither confirm nor disprove any wrongdoing.



                                                 7
      Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 11 of 18. PageID #: 237



In its “Order denying Petitions to Limit and Quash Civil Investigative Demands,21” the FTC

ostensibly acknowledged this fact, explaining: “FTC staff must be allowed latitude…particularly

where, as here, a company has been lax in responding to the Commission’s informational

needs…”.22 The FTC also explained that because Fully Accountable “required the Commission

to seek judicial intervention” for the 2017 CID, the FTC’s requests “have particular relevance.”23

But this rationale is inconsistent with Morton Salt Co. and its progeny, including FTC v. Mt.

Olympus Fin., L.L.C. There is no authority for the proposition that the FTC can issue CID after

CID solely to evaluate the degree of compliance with earlier CIDs and regardless of whether the

information sought has any bearing on the underlying investigation. Nor is there authority for

the proposition that the FTC is necessarily afforded greater latitude in issuing supplemental CIDs

simply because judicial intervention was necessary with respect to an earlier CID.

Specifications 3 through 7 of the 2018 CID to Fully Accountable

        Specifications 3 through 5 of the CID issued to Fully Accountable are, on their face, not

reasonably relevant to the underlying investigation. This is because answering deposition

questions on these topics cannot conceivably advance the investigation as set forth in the

“Subject of Investigation.” At best, answers to these deposition questions might enable the FTC

to determine the mechanics with respect to Fully Accountable’s responses to the 2017 CID being

refined or supplemented. Indeed, this appears to be the FTC’s primary purpose in issuing the

2018 CID.

        The FTC boldly asserts that any objection to Specifications 4 and 5 are “nonsensical”

because the FTC frequently investigates “enterprise-wide practices” -- which is apparently a



21
   Dkt. 1-8.
22
   Id. at p. 5 of 8.
23
   Id.
                                                 8
        Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 12 of 18. PageID #: 238



euphemism for business practices unrelated to the underlying investigation.24 And, in its “Order

denying Petitions to Limit and Quash Civil Investigative Demands” the Commission explained

that records management practices are “relevant in any investigation.”25 (emphasis in original).

In both instances, the FTC cites generally to FTC v. Invention Submission Corp., 296 U.S. App.

D.C. 124, 965 F.2d 1086 (1992). But in that case, the court did not hold that the FTC has free

reign to investigate any “enterprise-wide practices” or that certain types of materials are always

relevant in any investigation. Rather, the court held that the FTC’s request for financials was

reasonably relevant to the pending investigation because: “Comparison of ISC's profits with

those of other invention promotion companies, and of the revenues of the corporation's various

regional sales offices with one another, for example, might help the Commission to allocate its

limited investigative resources to protect the largest number of consumers from potential harm,

as sales offices that used fraudulent techniques but generated little or no profit would likely be

closed even without government intervention.” Id. at 1090.

          In contrast to Invention Submission Corp., where the court held that a company’s profits

were demonstrably relevant to the underlying investigation, here information about Fully

Accountable’s records management systems and document retention policies have no relevance

to the investigation, which is focused on whether Fully Accountable or the Group A or B entities

made misrepresentations in connection with the marketing of consumer products or whether

consumers were charged without authorization.

          With respect to Specifications 6 through 7, the FTC ostensibly concedes that it is not

inquiring into “all relationships between [Fully Accountable] and Elevated Health, LLC” and




24
     Dkt. 1-1, p. 21 of 28.
25
     Dkt. 1-8, p. 6 of 8.
                                                   9
       Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 13 of 18. PageID #: 239



“all relationships between [Fully Accountable] and Sara Scava” because these topics are

somehow relevant to the underlying investigation. Rather, the FTC is inquiring into these

relationships because, as set forth in the Senturia Declaration annexed to the FTC’s Petition, the

FTC believes Sarah Scava should have been disclosed by Fully Accountable in an organizational

chart it produced in July 2018, and the FTC knows that Sarah Scava formed Elevated Health,

LLC in 2016.26 Notably, neither Sarah Scava nor Elevated Health were the subjects of the

September 21, 2017 CID, and Elevated Health is not identified as a Group A entity or a Group B

entity in the “Subject of Investigation.”27

         The FTC points to the investigational resolutions which provide authority to investigate

“unnamed persons, partnerships, or corporations.” But this authority is not unlimited and does

not entitle the FTC to issue CID after CID merely to explore the extent to which Fully

Accountable complied with earlier CIDs and irrespective of whether there is any relevance to the

underlying investigation. See e.g. Blue Cross & Blue Shield v. Klein, 1997 U.S. App. LEXIS

17753, at *10 (6th Cir. July 11, 1997) (explaining that in issuing CIDs, the government does not

have “license to pursue documents not relevant to its investigation.”).

         Further, the court should not countenance the FTC’s argument that they are authorized to

cast about for information regarding relationships with Elevated Health, Scava Holdings, LLC.

CMG Tax & Consulting, LLC, VEF International, Inc., and TCWT Holdings, LLC., simply

because the “Subject of Investigation” includes the catchall provision “unnamed, person,

partnerships, or corporations.” First, under this rationale, the FTC, would be able to issue

specifications as to any topic at all if the “Subject of Investigation” including the phrase “among




26
     Dkt. 1-3, ¶14 (a).
27
     Exhibit 1, September 2017 CID.
                                                 10
     Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 14 of 18. PageID #: 240



other things,” an absurd result. Second, the FTC should be precluded from using catchall

provisions to conduct a fishing expedition as to any and all entities, irrespective of how

attenuated their connection is to Fully Accountable. And third, given the FTC’s admission that

the 2018 CIDs were issued for the primary purpose of exploring purported deficiencies in the

2017 responses, the FTC should not be given latitude to cast such a wide net.

Specifications 3 through 13 of the 2018 CID to Sarah Scava

       As set forth above, Elevated Health is not a Group A or Group B entity and so Elevated

Health’s formation, business activities, and relationships, and Sarah Scava’s role within Elevated

Health are not topics that are reasonably relevant to the underlying investigation. Clearly,

answering questions on these topics could not “confirm or disprove specific allegations of

wrongdoing" by the company being investigated. See Mt. Olympus Fin., L.L.C., supra 2000 U.S.

App. LEXIS 6915 at *6. Moreover, specifications (9 and 12) pertain to additional entities (i.e.

Scava Holdings, LLC., CMG Tax & Consulting, LLC, VEF International, Inc., and TCWT

Holdings, LLC.) that are not Group A or Group B entities. As set forth above, the FTC’s

reliance on the catchall provision should not be permitted, particularly given its admission about

its primary purpose in issuing the 2018 CIDs.

   B. Specifications in the 2018 CIDs seek information already in the FTC’s Possession

       In its Petition, the FTC focuses on whether Respondents’ testimony would be relevant to

the FTC’s investigation. But, even if relevant, under Powell the FTC must also show that the

information is not already in its possession. Powell, 379 U.S. at 57-58. See also FTC v. Bisaro,

757 F. Supp. 2d 1, 7 (D.D.C. 2010) (“if it is clear that the agency already possesses the

information it seeks, the Court may find the agency is abusing its process by acting in bad faith

or with an improper purpose.”)



                                                 11
      Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 15 of 18. PageID #: 241



Specifications 1, 2, and 3 in the 2018 CID to Fully Accountable and Specifications 1 and 2

in the 2018 CID to Sarah Scava

        Given the documents already provided, any testimony as to Specifications 1, 2, and 3 in

the Fully Accountable CID and as to Specifications 1 and 2 in the Sarah Scava CID would be

needlessly duplicative.28 The FTC does not substantively address this argument in its brief, but

rather cites inapposite cases pertaining to whether a litigant in a civil suit can avoid having to

submit to an FRCP 30(b)(6) deposition. There is no basis for requiring Respondents to submit to

depositions simply so they can provide testimony on topics that were already fully addressed in

response to the 2017 CID. Unlike a 30(b)(6) deposition, which occurs within the context of

active litigation and to which a party is generally always entitled, testimony pursuant to 16 CFR

§ 2.7 (h) is dependent on meeting the requirements enunciated in Morton Salt and Powell. And

here, given that the information the FTC seeks is already in its possession by virtue of responses

to the 2017 CID, testimony pursuant to 16 CFR § 2.7 (h) is not warranted.

     C. The 2018 CIDs are Unduly Burdensome

        A CID can be quashed or limited when it is "unnecessarily burdensome." United States

v. Anthem, Inc., 2018 U.S. Dist. LEXIS 194460, at *25-26 (S.D.N.Y. Nov. 13, 2018). Here, in

assessing burdensomeness, the court need not only evaluate the scope of the particular

information called for within the specifications at issue in the 2018 CIDs or the direct economic

impact on Respondents, but also the amount of information that Respondents have already

provided to the FTC. For instance, in In re Civil Investigative Demand 15-439, 2016 U.S. Dist.




28
  Exhibit 3, September 21, 2018 Status Report from the FTC (“Fully Accountable made a
production to the FTC on August 18, 2018 and separately provided a certificate of compliance
dated August 23, 2018…”)

                                                  12
           Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 16 of 18. PageID #: 242



LEXIS 107229, at *21-22 (W.D. Va. Aug. 12, 2016), the court held as follows in assessing a

CID’s burdensomeness:

                   [Respondent] argues, and the court agrees, that the government's CID must be
                   considered in the context of the lengthy and wide-ranging investigation that has
                   already transpired. Given the scope of the government's investigation, the vast
                   amount of information already in the government's possession by virtue of the
                   search warrant and voluntary production, and the breadth of the pending CID, it
                   may well be that it would be unduly burdensome for [respondent] to comply…

Here, a) Fully Accountable has already provided voluminous documents to the FTC;29 b) upon

information and belief, the FTC is in the process of settling with some or all of the Group A

entities; and c) the Group B entities are defunct or, in any event, have been non-operational since

approximately 2016. Accordingly, the court need not confine its burdensomeness analysis to

man-hours, compliance costs and expenses, or economic impact. Rather, it can assess whether,

given the history of the investigation, enforcing the CIDs would impose an undue burden on

Fully Accountable, and by extension its former employee, by requiring oral testimony on topics

already addressed through compliance with an earlier CID or on topics unrelated to the

underlying investigation. The FTC should, at a minimum, explain whether the underlying

investigation is actually ongoing or whether the FTC is merely harassing Fully Accountable and

Sarah Scava, because of the need for judicial intervention following issuance of the 2017 CID.

      D. Sarah Scava Exhausted Administrative Remedies and is Entitled to Object to the

            CID

            The FTC’s argument that Sarah Scava did not exhaust administrative remedies is

disingenuous, at best. The facts are clear. After initial ambiguity as to whether the FTC had

issued a CID to Sarah Scava personally or to Sara Scava as a designee of Elevated Health, LLC.,




29
     Id.
                                                   13
     Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 17 of 18. PageID #: 243



counsel Rachel Scava -- who the FTC knew to be representing Sara Scava -- timely filed a

Petition to Quash or Limit the Scava CID.30 The Petition was filed by petitioner Elevated

Health, LLC., which was also represented by Rachel Scava.31 And, the Petition followed a meet-

and-confer (as to the Scava CID) between Rachel Scava and the FTC.32 So, given that counsel

for Sarah Scava and Elevated Health, LLC filed a Petition to Quash or Limit the Scava CID

following a meet and confer, Sarah Scava has indeed exhausted administrative remedies.

       None of the cases cited by the FTC support the argument that Sarah Scava failed to

exhaust administrative remedies. See FTC v. Tracers Info. Specialists, Inc., No. 2016 U.S. Dist.

LEXIS 96048, at *5 (M.D. Fla. June 10, 2016) (Respondent objected to the CID “on the grounds

that the demands were overly burdensome, irrelevant, and/or sought confidential and proprietary

information. [Respondent], however, did not file a petition to limit or quash the CID, or seek

additional time to do so.”); FTC v. O'Connell Assocs., Inc., 828 F. Supp. 165, 168 (E.D.N.Y.

1993) (rejecting respondents argument that if they choose not to comply with a CID, they have

the option of either bringing a petition to limit or quash before the FTC or filing an answer, with

objections, and waiting for the FTC to bring an enforcement proceeding in district court.)

       Accordingly, the Commission’s failure to consider the Petition to Quash or Limit as to

the Scava CID was patently incorrect.




30
   Dkt. 1-7.
31
   Id.
32
   Dkt. 1-3, ¶ 24-25 (“I received an email from Rachel Scava indicating that she had received the
2018 Sarah Scava CID from Sarah Scava. Rachel Scava also confirmed that she was
representing Sarah Scava for purposes of the CID issued to Sarah...Rachel requested that the
Commission modify the 2018 Sarah Scava CID…During follow-up calls regarding the 2018
Sarah Scava CID, we offered to negotiate…[but] Rachel Scava continued to request that the
Commission modify the 2018 Sarah Scava CID…”)
                                                14
    Case: 5:19-mc-00021-SL Doc #: 14 Filed: 03/22/19 18 of 18. PageID #: 244



   IV.      CONCLUSION

         For the foregoing reasons, Respondents respectfully assert that the Court should deny the

FTC’s Petition to Enforce Civil Investigative Demands, and the 2018 CIDs must be quashed.

DATED: March 22, 2019


 /s/Gregory P. Barwell                               /s/ Rachel L. Scava
 Gregory P. Barwell                                  Rachel L. Scava
 Bar Number: 0070545                                 Bar Number: 0092694
 Wesp Barwell LLC                                    Fully Accountable, LLC.
 100 E Broad Street, Suite 2350                      2680 West Market St.
 Columbus, Ohio 43215                                Akron, Ohio 44333
 Phone and Fax: (614) 456-0488                       T: (216) 810-4705
 Email: gbarwell@wesplaw.com                         F: (234) 542-1029
 Attorney for FULLY ACCOUNTABLE, LLC.                rachel.scava@fullyaccountable.com
                                                     Attorney for SARAH SCAVA
 /s/ Joseph Lipari
 Joseph Lipari
 Bar Information: Admitted Pro Hac Vice
 Sultzer Law Group, P.C
 14 Wall Street, 20th Floor
 New York, New York 10005
 T: (212) 618-1938
 F: (888) 749-7747
 liparij@thesultzerlawgroup.com
 Attorney for FULLY ACCOUNTABLE, LLC.




                                                15
